Order entered March 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01415-CR

                                  PAUL MALONE, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-13564-H

                                            ORDER
       The Court REINSTATES the appeal.

       On January 10, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We did not receive findings, but on March 25, 2014, we

received the reporter’s record. Therefore, in the interest of expediting the appeal, we VACATE

the order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    DAVID EVANS
                                                              JUSTICE